DETAILED ACTION

This communication is in response to the Application filed on 01 November 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-11 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

EXAMINER’S AMENDMENT
The following examiner’s amendment has been approved by the applicant’s representative, Rachael Leventhal, on 20 December 2021.  

Please amend claim 1 as follows:

A terminal holder for holding a terminal placed thereon firmly, comprising a far-field voice pickup device, , and a Bluetooth module;

the far-field voice pickup device receiving voice sent by a user, and sending the voice to the voice analysis device;

the voice analysis device analyzing the v01ce, determining whether the v01ce
containing a preset wake-up word, and sending the voice to the terminal held by the
terminal holder and in communication connection with the terminal holder in response to
, for the terminal to perform analysis processing on the voice and determine control information, the control information comprising voice play information;

the Bluetooth module of the terminal holder triggers establishment of a Bluetooth
synchronous connection oriented link between a Bluetooth module of the terminal and the Bluetooth module of the terminal holder in response to the voice containing the preset wake-up word, and the terminal holder sends the voice to the terminal through the Bluetooth synchronous connection oriented link; and

the far-field playback device playing the voice play information received from the
terminal in communication connection with the terminal holder, wherein the far-field
playback device comprises a plurality of speakers of different orientations.


Please amend claim 4 as follows:

The terminal holder according to claim 1, wherein 

the[[a]] communication link establishment instruction to the[[a]] Bluetooth module of the terminal when the voice contains the preset wake-up word, to trigger the[[an]] establishment of the[[a]] Bluetooth synchronous connection oriented link between the
Bluetooth module of the terminal and the Bluetooth module of the terminal holder.


Please amend claim 5 as follows:

The terminal holder according to claim [[4]]1, wherein 


Please amend claim 6 as follows:

A far-field voice interaction system, comprising a terminal and a terminal holder for holding the terminal placed thereon firmly, and the terminal being communicatively connected to the terminal holder;

wherein the terminal holder comprises:

a far-field voice pickup device, a far-field playback device , a voice analysis device, and a Bluetooth module;

the far-field voice pickup device receiving voice sent by a user, and sending the voice to the voice analysis device;

the voice analysis device analyzing the voice, determining whether the voice containing a preset wake-up word, and sending the voice to the terminal held by the terminal holder in response to the preset wake-up word being contained in the voice, for the terminal to perform analysis processing on the voice and determine control information, the control information comprising voice play information;

the Bluetooth module of the terminal holder triggers establishment of a Bluetooth synchronous connection oriented link between a Bluetooth module of the terminal and the Bluetooth module of the terminal holder in response to the voice containing the preset wake-up word, and the terminal holder sends the voice to the terminal through the Bluetooth synchronous connection oriented link; and

the far-field playback device playing the voice play information received from the terminal in communication connection with the terminal holder, wherein the far-field playback device comprises a plurality of speakers of different orientations.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record includes US 20110257973 (Chutorash et al.), US 20200152193 (Onaka), and US 20200020331 (Kim et al.). Chutorash et al. is cited to disclose a terminal holder for holding a terminal placed thereon firmly (Chutorash et al., para [0050]), comprising a far-field voice pickup device (Chutorash et al., para [0052]), a far-field playback device (Chutorash et al., para [0052]) and a voice analysis device (Chutorash et al., para [0062]); the far-field voice pickup device receiving voice sent by a user, and sending the voice to the voice analysis device (Chutorash et al., para [0058]); and the far-field playback device playing voice play information received from the terminal in communication connection with the terminal holder (Chutorash et al., para [0049], para [0080] and para [0083]-[0084]).
 and in communication connection with the terminal holder in response to the preset wake-up word being contained in the voice (Onaka, para [0137]).
While Chutorash et al. does disclose a far-field playback device comprising a speaker (audio output device 130), neither Chutorash et al. nor Onaka specifically disclose wherein the far-field playback device comprises a plurality of speakers of different orientations. Kim et al. is cited to disclose wherein the far-field playback device comprises a plurality of speakers of different orientations (Kim et al., para [0094]).
	However, none of the prior art, alone or in combination teaches:

“the voice analysis device analyzing the voice, determining whether the voice containing a preset wake-up word, and sending the voice to the terminal held by the terminal holder and in communication connection with the terminal holder in response to the preset wake-up word being contained in the voice, for the terminal to perform analysis
processing on the voice and determine control information, the control information
comprising voice play information;

the Bluetooth module of the terminal holder triggers establishment of a Bluetooth synchronous connection oriented link between a Bluetooth module of the terminal and the Bluetooth module of the terminal holder in response to the voice containing the preset wake-up word, and the terminal holder sends the voice to the terminal through the Bluetooth synchronous connection oriented link.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656